DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Altschul et al. (US 10,694,837).
	 Regarding claim 1, Altschul et al. disclose a device case (figures 1 and 9, a magnetically configurable accessory 100 and a protective case; wherein the magnetically configurable accessory can be applied to the back of the protective case for a mobile communication device; see column 3, line 38-41) comprising: a body (the protective case) configured to receive a mobile device; defining a strap receptacle (sleeve 124, figures 1 and 9); and comprising a first set of magnetic features arranged adjacent the strap receptacle (base magnets 121 and 123, figure 9); and a strap (110): flexibly coupled to the body; configured to seat within the strap receptacle in a retracted position (closed position) (figure 5; column 4, line 48 – column 5, line 14); configured to accept a finger of a user in a deployed position (open position) (figure 6; column 5, lines 15-24); and comprising a second set of magnetic features (111 and 112) configured to transiently couple to the first set of magnetic features to retain the strap within the strap receptacle in the retracted position (figure 9, the magnetic attraction of the first set of magnetic features 121 and 123 and magnets 111 and 112, respectively help to hold the strap within the strap receptacle in the retracted position; column 5, lines 42-65).
Regarding claim 5, Altschul et al. disclose wherein the first set of magnetic features of the body comprises a first magnetic feature (121) arranged adjacent the strap receptacle (124); and wherein the second set of magnetic features of the strap comprises a second magnetic feature (111) arranged within the strap and configured to transiently couple to the first magnetic feature to retain the strap within the strap receptacle in the retracted position.
	Regarding claim 6, Altschul et al. disclose wherein the first magnetic feature of the body comprises a first magnet (121) arranged adjacent a lower region of the strap receptacle (124); and wherein the second magnetic feature of the strap comprises a second magnet arranged (111) within a section of the strap configured to seat within the lower region of the strap receptacle in the retracted position.
	Regarding claim 7, Altschul et al. disclose wherein the first magnetic feature of the body comprises a magnetic plate (121) arranged adjacent the strap receptacle; and wherein the second magnetic feature of the strap comprises a magnet (111) arranged within a section of the strap configured to seat within a region of the strap receptacle adjacent the magnetic plate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,211,963. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 1 of U.S. Patent No. 11,211,963.
Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 11,211,963 anticipates all the claimed limitations including a device case comprising: a body configured to receive a mobile device; defining a strap receptacle; and comprising a first set of magnetic features arranged adjacent the strap receptacle; and  a strap flexibly coupled to the body; o configured to seat within the strap receptacle in a retracted position; o configured to accept a finger of a user in a deployed position; and comprising a second set of magnetic features configured to transiently couple to the first set of magnetic features to retain the strap within the strap receptacle in the retracted position.

Claims 1, 2, 5-9, 11 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11 and 16-18 of copending Application No. 17/503,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-9, 11 and 17-20 of the present application are anticipated by claims 1-4, 7-11 and 16-18 of copending Application No. 17/503,200.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1 of the present application, claim 9 of copending Application No. 17/503,200 anticipates all claimed limitations including a device case comprising: a body configured to receive a mobile device; defining a strap receptacle; and comprising a first set of magnetic features arranged adjacent the strap receptacle; and  a strap flexibly coupled to the body; configured to seat within the strap receptacle in a retracted position; configured to accept a finger of a user in a deployed position; and o comprising a second set of magnetic features configured to transiently couple to the first set of magnetic features to retain the strap within the strap receptacle in the retracted position.
Regarding claim 2 of the present application, claims 1, 4 and 10 of copending Application No. 17/503,200 encompass all claimed limitations including wherein the body defines: an inner face configured to receive the mobile device; and an exterior face opposite the inner face and defining the strap receptacle; wherein the strap defines: an outer surface configured to seat approximately flush with the exterior face of the body in the retracted position; and an inner surface configured to contact the finger of the user in the deployed position; and wherein the second set of magnetic features of the strap is configured to cooperate with the first set of magnetic features of the body to drive the strap from the deployed position to the retracted position.
Regarding claim 5 of the present application, claim 10 of copending Application No. 17/503,200 anticipates all claimed limitations including wherein the first set of magnetic features of the body comprises a first magnetic feature arranged adjacent the strap receptacle; and wherein the second set of magnetic features of the strap comprises a second magnetic feature arranged within the strap and configured to transiently couple to the first magnetic feature to retain the strap within the strap receptacle in the retracted position.
	Regarding claim 6 of the present application, claim 10 of copending Application No. 17/503,200 anticipates all claimed limitations including wherein the first magnetic feature of the body comprises a first magnet arranged adjacent a lower region of the strap receptacle; and wherein the second magnetic feature of the strap comprises a second magnet arranged within a section of the strap configured to seat within the lower region of the strap receptacle in the retracted position.
Regarding claim 7 of the present application, claim 11 of copending Application No. 17/503,200 anticipates all claimed limitations including wherein the first magnetic feature of the body comprises a magnetic plate arranged adjacent the strap receptacle; and wherein the second magnetic feature of the strap comprises a magnet arranged within a section of the strap configured to seat within a region of the strap receptacle adjacent the magnetic plate.
Regarding claim 8 of the present application, claim 12 of copending Application No. 17/503,200 anticipates all claimed limitations including wherein the body defines an indentation: adjacent an edge of the strap receptacle; defining an interior surface configured to seat below a portion of the strap extending over the edge of the strap receptacle in the retracted position; and configured to receive the finger of the user to deploy the strap from the retracted position to the deployed position.
	Regarding claim 9 of the present application, claims 1, 7 and 8 of copending Application No. 17/503,200 anticipates all claimed limitations including wherein the body defines: an inner face configured to receive the mobile device; and o an exterior face opposite the inner face and defining the strap receptacle; and wherein the strap receptacle: comprises a first layer (base layer) exhibiting a first depth from the exterior face; and o comprises a second layer (raised layer): exhibiting a second depth, less than the first depth, from the exterior face; - comprising a structure configured to mate with the strap in the retracted position; and - defining a set of secondary apertures arranged adjacent the structure, and configured to receive the finger of the user during deployment the strap from the retracted position to the deployed position.
Regarding claim 11 of the present application, claims 1, 7, 8 and 18 of copending Application No. 17/503,200 encompass all claimed limitations including a textile liner: extending across the exterior face of the body; and " configured to compress through the set of secondary apertures and toward the first layer responsive to a downward force applied by the finger of the user during deployment of the strap from the retracted position into the deployed position.
Regarding claim 17 of the present application, claims 16 and 17 of copending Application No. 17/503,200 anticipate all claimed limitations including wherein the body defines: an inner face configured to receive the mobile device; an outer face opposite the inner face and defining the strap receptacle; and a set of apertures extending between the exterior face and the inner face; wherein the strap comprises a set of wings: o extending from opposite edges of the strap through the set of apertures; o coupled to the inner face of the body; and o configured to couple the strap to the body.
	Regarding claim 18 of the present application, claim 18 of copending Application No. 17/503,200 anticipates all claimed limitations including wherein the strap comprises the set of wings comprising: a first wing extending from a first edge of the strap and extending through a first aperture, in the set of apertures, of the body; and a second wing extending from a second edge of the strap opposite the first edge and extending through a second aperture, in the set of apertures, of the body; and further comprising an inner textile liner extending across the inner face of the body and over the set of wings.
	Regarding claim 19 of the present application, claims 1-3 of copending Application No. 17/503,200 anticipates all claimed limitations including an insert: arranged in a first region on an exterior face of the body; and - defining a rectangular bore configured to accept a boss of a mount to constrain the body on the mount; and o a first set of magnetic elements: - arranged about the rectangular bore in a first pattern; and - configured to transiently couple to a second set of magnetic elements arranged in a second pattern about the polygonal boss of the mount; and wherein the strap receptacle is arranged in a second region on the exterior face of the body.
Regarding claim 20 of the present application, claim 3 of copending Application No. 17/503,200 anticipates all claimed limitations including wherein the body defines an upright position; wherein the insert is arranged in the first region proximal a center of the exterior face of the body; and wherein the strap receptacle is arranged in the second region below the first region in the upright position.

Allowable Subject Matter
Claims 3, 4, 10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shipley et al. (US 2006/0279098) disclose a universal finger loop for cellular phones and portable electronic devices of the type having a flexible loop of appropriate size to be penetrated by a human finger and a means for affixing it to a cellular phone or portable electronic device.
Hung et al. (US 8,380,264) teach a device case comprising a device case body and a strap coupled to the device case body, configured to accept a finger of a user; and a magnetic feature for securing the strap.
Russell-Clark et al. (US 9,926,953) teach a system for carrying or using a device includes the device and at least one attachment apparatus.
Holder (US 10,237,384) discloses a hands-free mount for a mobile device includes a first magnetic attachment for combining with the mobile device, and a second mating magnetic attachment for combining with the first magnetic attachment.
Lee (US 10,616,388) teaches a grip for a mobile electronic device includes a band suitable for being gripped or otherwise receiving one or more fingers, the band includes a base section having a magnetic member attached thereto or embedded therein, the grip may further include a counter member co-operably opposable with the magnetic member.
Wang (US 10,795,438) discloses a system includes one or more finger-mounted devices such as finger devices with U-shaped housings configured to be mounted on a user's fingers while gathering sensor input and supplying haptic output.
Ahi (US 10,900,608) teaches a mobile phone holder for mounting a mobile phone to the dashboard of a car, the handlebar of a shopping cart, the handlebar of a bike, safety belt of a car, a belt loop, belt of a user, strap of a bag, or other accessories of a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645